Title: From George Washington to James McHenry, 5 July 1798
From: Washington, George
To: McHenry, James


Private 
My dear Sir,Mount Vernon 5th July 1798.    
I am perfectly satisfied that the duties of your Office were not diminished by the business thrown upon it in the course of the

present Session of Congress; and far was it from my wish to add to the trouble of them. I expected no more than a simple acknowledgment of my letters, and with respect to the proposed Arsenal at the confluence of the Potomac & Shanondoah, that you would have said it had, or had not been forgotten, according to the fact.
I am well satisfied with your reply to my last; better perhaps than you will be with the trouble of reading the lengthy Scrawl herewith enclosed, to which it has given rise: and which, if you please, as from yourself, may be shewn to the President; to whom I have expressed tantamount Sentiments in more concise terms. If you are at liberty, & deem it expedient, communicate the responses which shall be made to it to me.
The President’s letter to me, though not so expressed in terms, is, nevertheless strongly indicative of a wish that I should take cha[rge] of the Military force of this Country; and if I take his meaning right, to aid also in the Selection of the General Officers. The appointment of these are important; but those of the General Staff, are all important; insomuch that if I am looked to as the Commander in Chief, I must be allowed to chuse such as will be agreeable to me. To say more, at present, would be unnecessary; first, because an Army may not be wanted; and 2dly because I might not be endulged in this choice if it was.
You will readily perceive that a main difficulty with me, in this business, proceeds from the different epochs at which the army may be formed, and at which it would be proper for me to take the Command of it (in case the preliminaries mentioned in my other letter are solved to my Satisfaction). The President, knowing that 10,000 men cannot be raised by the blowing of a Trump, might deem it expedient from such appearances, or information, as would justify him under the Act, to prepare for the worst. I, on the other hand, have no disposition, and think it would be bad policy, to come forward before the emergency becomes evident; farther, than that it might be known, that I will step forward when it does appear so, unequivocally; and if the matters for which I have stipulated, as previously necessary, are ascertained, & accomodated, I shall have no objection to the Annunciation (if good would result from it) of this determination. But what is to be done in the interval? I see but two ways to overcome the difficulty, if it is an object to accomodate my wishes; first, to delay the appointment of the General Staff, to the latter Epoch, if no inconvenience would result from it; or, if this cannot be, then to advise with me on the

appointment of them. I mention the matter now, and in this manner, because I have some reason to believe, that there are very fit men that would be coadjutors with me, whose services without, could not be commanded.
Although I have made my stand at the General Staff, I conceive that much will depend upon active & spirited Officers for the Divisions & Brigades of the Army. And (under the rose) I shall candidly declare, that I do not, from my present recollection of them, conceive that a desirable set could be formed from the old Generals; some on account of their age or infirmities; some from never having displayed any talents for Enterprise; and others from their general opposition to the Government, or their predilection to French measures, be their present conduct what it may. for those who will come up with a flowing tide, will descend with the Ebb—and there can be no dependence upon them in Moments of difficulty. If circumstances would allow a choice of Field Officers, the Service would be much benefited by it. With my two letters I must have tired you sufficiently, & therefore I shall only add, what you knew before, And that is, that I am Your Affectionate

Go: Washington


P.S. I have already been applied to by one Gentleman, to recommend him for Director of the Hospital, which I have refused; as well on general ground, as because if I should ever have occasion for Physician or Surgeon, I should prefer my old Surgeon Doctr Craik, who from 40 years experience is better qualified than a dozen of them put together.

